Citation Nr: 1751139	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left foot disability, including residuals of injury to the first three toes.

3.  Entitlement to service connection for a psychiatric disability, including anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Carolyn Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge with respect to the issues of entitlement to service connection for low back and left foot disabilities.  A transcript of that hearing is of record.

The Veteran's service connection claims for low back and left foot disabilities were previously before the Board in January 2012 and March 2014 and were remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A low back disability was not shown in service or for many years thereafter,    and the most probative evidence indicates that a current low back disability is not related to service.

2.  The most probative evidence indicates that a current left foot and/or toe disability is not related to service.

3.  The most probative evidence is against a finding that the Veteran was the victim of a personal assault during service; a psychiatric disorder was not noted during service or for many years thereafter; and there is no probative evidence otherwise linking a psychiatric disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for a left foot and/or toe disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for establishing entitlement to service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during 
service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including arthritis and psychosis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

      Low Back Disability

The Veteran seeks service connection for a low back disability, which he asserts was caused by a fall from an aircraft wing in June 1966. During his August 2011 Board hearing, the Veteran testified that he was taken to the dispensary via ambulance and given light duty for two weeks.  He further testified that he experienced continuous low back pain ever since and subsequently sustained        two post-service lifting injuries in 1974 and 1981.

The Veteran submitted a written statement from a fellow service member, confirmed to have served with the Veteran in June 1966, who indicated that             he observed the Veteran fall from the wing of an aircraft.  The service member stated that the Veteran appeared to be in a lot of pain and that someone called the dispensary to send an ambulance.  The service member did not recall ever seeing the Veteran again, as he was sent overseas shortly thereafter.  The Veteran also submitted a written statement from his ex-wife who recalled the Veteran falling from the wing of an aircraft and being placed on light duty until he was discharged from service.  She further stated that she never followed up with what happened because she and the Veteran subsequently divorced.

Upon review of the record, the Board finds that the Veteran's assertions that            he experienced continuous low back pain since service lack credibility.  While      the Veteran may have fallen from the wing of an aircraft, his assertions that he sustained a back injury, was given light duty for two weeks, and experienced continuous low back pain ever since are not consistent with the evidence of record.

Service treatment records show no complaints of or treatment for a back injury during service.  A November 1966 report of medical examination shows that the Veteran's spine and other musculoskeletal systems were normal. On an accompanying report of medical history, dated approximately five months after the alleged injury, the Veteran specifically denied any recurrent back pain.  He also did not report sustaining a back injury and specifically denied any injuries or illnesses other than those noted.  On a December 1966 report of medical history, the Veteran again denied any recurrent back pain, did not report sustaining a back injury, and denied any other significant medical history other than that reported.  The Veteran's service personnel records were also reviewed and do not show that the Veteran was placed on light duty for a back injury.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995)      (holding that in weighing credibility, VA may consider inconsistent statements        and consistency with other evidence of record).  Thereafter, the record shows           no complaints of or treatment for back pain until 1981.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  
The Veteran underwent a VA examination in March 2012, during which the examiner noted that the Veteran reported injuring his back during service after falling about four-and-a-half feet and experiencing continuous low back issues ever since.  The examiner opined that a current low back disability was not related to service.  In May 2013, VA obtained a supplemental opinion from another physician.  That examiner reviewed the evidence of record and likewise opined that a current low back disability was less likely than not incurred in or caused by service.  
The Board finds the opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiners explained that although a letter from a fellow service member confirmed that the Veteran sustained a fall, there was no record of a back injury or treatment for a back injury during service or for many years thereafter. The May 2013 VA examiner also noted that the Veteran specifically denied any recurrent back pain upon his discharge from active duty.  Moreover, both examiners reasoned that one fall about four-and-a-half feet without any evidence of significant vertebral injury would not cause multilevel degenerative stenosis.  

A February 2011 letter from the Veteran's private chiropractor, who treated the Veteran since 1998, indicates that the Veteran's "lower back problems had been going on apparently since 1966 in which he reported suffering a fall while fueling   an aircraft while on active duty with the military" and "had fairly extensive treatment for this injury."   However, the Board assigns no probative value to this treatment record, as it is based on the Veteran's assertions that he sustained a low back injury 
during service requiring fairly extensive medical treatment and experienced continuous low back pain ever since, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on      an inaccurate factual premise has no probative value").  

The Board has considered medical articles submitted by the Veteran's representative indicating that "joint damage from injuries or recurrent stress to the joint is the starting point in the osteoarthritis disease process" and that "osteoarthritis sometimes develops years after a single traumatic injury to or near a joint."  However, these articles are of little probative value because they do not address the particular facts   of the Veteran's case.  See, e.g. Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a general medical journal article that did not specifically opine as to     the causal relationship between the veteran's condition and active service was too general to satisfy the nexus element of a service connection claim). Moreover, the articles are of little relevance because, as found above, the Veteran's assertions that   he sustained a traumatic injury to the lower back during service are not consistent with the evidence of record.  See AZ, 731 F.3d at 1311 (citing Fed. R. Evid. 401) (noting that evidence is pertinent if it tends to prove or disprove a material fact).

The Board also notes that the Veteran's representative has asserted that the            VA examination reports of record are inadequate because they fail to consider        the Veteran's lay statements of continued back symptoms since service, lack a rationale, and do not contain citations to medical literature. However, the Board disagrees.  Competent lay testimony can be rejected if found to be mistaken or otherwise not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (Vet. App. 2006).  In this case, the Board has found that the Veteran's assertions of continued 
low back pain since service lack credibility. The examiners considered the Veteran's claim that he fell four-and-a-half feet from an aircraft wing and provided reasoned medical explanations based on the evidence of record.  Moreover, the examiners are both physicians and are therefore qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Thus, the VA examiners' opinions, in and of themselves, are competent medical evidence upon which the Board may rely.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Accordingly, the Board finds that a remand for a new VA examination and/or opinion is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the Veteran believes that a current low back disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current low back disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a low back disability is denied.

      Left Foot Disability

The Veteran seeks service connection for a left foot and/or toe disability, which     he asserts was caused by dropping a fire extinguisher on his foot during service.  The Veteran testified during his August 2011 Board hearing that he experienced continuous left foot symptoms ever since.  In a March 2012 written statement, the Veteran indicated that he is also seeking service connection for a left foot disability secondary to a low back disability.  

A March 1964 service treatment record confirms that the Veteran received treatment after dropping a fire extinguisher on his toes.  A physical examination revealed small lacerations on the first, second, and third toes of the left foot. X-rays of the left foot and toes revealed no fractures.  The treatment provider prescribed Phisohex soaks and bacitracin dressing.  The Veteran was advised to return to the clinic as needed.  Subsequent service treatment records show no complaints of or treatment for a left foot or toe disability.  

Upon review of the record, the Board finds the Veteran's assertions of continued left foot symptoms since service lack credibility.  Reports of medical examinations dated April 1966 and November 1966 indicate that the Veteran's feet were normal.  On November 1966 and December 1966 reports of medical history, the Veteran denied any foot trouble upon his discharge from active duty.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.

The Veteran underwent a VA examination in March 2012, during which he reported left foot drop related to back issues and denied any other issues related to the feet.  The examiner conducted a physical examination and indicated that the Veteran did not have a current diagnosis of a foot disability other than left foot drop related to his back problems.  In a May 2013 addendum, another examiner reviewed the evidence of record and opined that the Veteran's left foot drop was less likely     than not incurred in or caused by service.  

The Board finds the opinions of the VA examiners to be highly probative and persuasive, as they are based on a review of the evidence of record, including the Veteran's statements regarding the mechanism of injury, and are supported with reasoned medical explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Both examiners explained that the Veteran's foot drop was most likely caused by radiculopathy related to his thoracolumbar spine condition.  The May 2013 VA examiner also noted that x-rays of the left foot and toes taken after the in-service injury showed no fractures; the Veteran denied any history of foot trouble in November 1966; a physical examination conducted in November 1966 revealed normal feet; and the record shows no ongoing treatment for foot problems for     over 30 years after service.  Therefore, the examiner concluded that there was        no evidence of any ongoing foot problem after the in-service foot injury.  

The Board notes that the Veteran's representative asserts that the VA examination reports of record are inadequate because the Veteran did not receive x-rays, and    the examiners have not had the opportunity to address a subsequent April 2015 VA treatment record noting old fractures in two or three toes of the left foot.  However, the Board disagrees.  The Board has reviewed the April 2015 VA treatment record, which does not show that x-rays of the left foot were taken.  Thus, the old fractures noted were either based on the Veteran's self-report or a physical inspection of the foot.  The March 2012 VA examiner conducted a thorough physical examination   of the Veteran's left foot and toes and found no disability other than left foot drop.  Furthermore, the Veteran was given the opportunity to describe his left foot symptoms during the VA examination; however, it was specifically noted that        he did not report any symptoms related to his left foot other than left foot drop.  Moreover, the May 2013 VA examiner reviewed the claims file, including the March 1964 service treatment record showing injury to the first three toes on the left foot, and provided a reasoned medical explanation to support the conclusion 
that the Veteran did not have an ongoing foot problem after service. As noted above, the examiner explained that x-rays of the left foot and toes taken after the in-service injury showed no fractures; upon discharge, the Veteran's feet were normal, and he denied any history of foot trouble; and there is no evidence of foot problems for over 30 years after service.  Accordingly, the Board finds that the Veteran has received an adequate VA examination.  See Barr, 21 Vet. App. at 311.

Although the Veteran believes that a current left foot and/or toe disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1377. In this regard, the diagnosis and etiology of foot disabilities are matters not capable of lay observation and require 
medical expertise to determine. Thus, the opinion of the Veteran regarding the etiology of a current left foot and/or toe disability is not competent medical evidence.  

As noted above, the Veteran also seeks service connection for a left foot disability secondary to a low back disability. However, as service connection is not in effect for a low back disability, service connection on a secondary basis cannot be established.  See 38 C.F.R. § 3.310.

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a left foot and/or toe disability is denied.

      Psychiatric Disability 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If        the evidence establishes that a veteran engaged in combat with the enemy and the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred. Dizoglio v. Brown,     9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence       of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39, 843-39, 852.  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

The Veteran asserts that a current psychiatric disability is due to an in-service personal assault.  Specifically, he claims that sometime between May 1963 and June 1963, while stationed at Shepard Air Force Base, a fellow airman approached him from behind while he was having refreshments with friends at an Airman's Club gathering and held a knife to his throat.  He stated that Air Police arrested the perpetrator, who was later court martialed; however, he did not know the outcome of the proceedings. 

Upon review of the record, the Board finds that the probative evidence of record does not demonstrate that the Veteran was the victim of a personal assault during service.  The RO attempted to verify the Veteran's alleged assault through the      Air Force Office of Special Investigations (AFOSI), which is responsible for conducting criminal investigations for the Air Force. However, in March 2015,     the AFOSI indicated that a search of its database revealed no record of an assault    in which the Veteran was a victim. Furthermore, a review of the Veteran's service personnel records reveals no statements made to police, testimony at a court martial proceeding, or any other evidence to support the Veteran's claim that he was the victim of a personal assault.  Although the absence of service records documenting an unreported assault may not necessarily be pertinent evidence that the assault      did not occur, in this case, the Veteran claims that the perpetrator, a fellow airman, was arrested and court martialed for the crime.  See AZ, 731 F.3d at 1315; see also Caluza, 7 Vet. App. at 511.  Moreover, in a December 2016 statement of the case, the Veteran was advised of other sources of evidence that may corroborate his claimed personal assault.  See 38 C.F.R. § 3.304(f)(5). However, he did not submit any additional evidence.  

To the extent that the Veteran claims to have experienced anxiety, depression, and/or other psychiatric symptoms since service, the Board finds that such assertions are not consistent with the evidence of record.  Service treatment records show no diagnosis of or treatment for a psychiatric disorder during service, and the Veteran was noted    to be psychiatrically normal during medical examinations conducted in April 1966, November 1966, and December 1966.  A November 1966 report of medical history shows that the Veteran denied any depression, excessive worry, nervous trouble of any sort, frequent or terrifying nightmares, or frequent trouble sleeping.  Thereafter, the record shows no treatment for a psychiatric disorder until September 2014, at which time the Veteran reported first seeking mental health treatment a year earlier.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451    F.3d at 1337. 

The Board has reviewed and considered a September 2014 VA neuropsychological evaluation and subsequent VA treatment records showing diagnoses of PTSD.  However, the Board assigns little probative value to these records, as they are    based on the Veteran's report of being threatened at knifepoint during service, which the Board has already found lacks credibility.  See Reonal, 5 Vet. App. at 461. 

Absent credible evidence that the Veteran incurred a physical assault during service, service connection may not be awarded for PTSD on that basis.  Specifically, the Board finds he has failed to meet an essential criterion for establishing service connection - credible supporting evidence that an in-service stressor occurred.        See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 38 C.F.R. § 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory 
or compulsory element in any claim for disability compensation for PTSD). Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary, and service connection for PTSD is not warranted.  

With regard to any other diagnosed psychiatric disorder, including anxious depression and schizotypy, the Board finds that service connection is also not warranted for these disabilities.  The competent evidence of record does not reflect that the Veteran was diagnosed with or treated for any psychiatric disorder during service of for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service on a basis other than his alleged stressor.

The Board notes that the Veteran has reported an additional stressful incident in which an aircraft he was in slid down the runway, which he described as "a life threatening move," causing him to be disturbed.  VA treatment records show        that the Veteran mentioned this on at least one occasion; however, the record     does not show a diagnosis of a psychiatric disorder linked to this claimed stressor.  Accordingly, service connection for a psychiatric disorder based on that stressor is not warranted.

The Board acknowledges the Veteran's assertion that he should be afforded a VA examination because the September 2014 VA neuropsychology report shows a diagnosis of PTSD related to his claimed in-service assault.  However, there is no credible evidence that the claimed assault occurred, no evidence that the Veteran was diagnosed with or treated for any psychiatric symptoms during service of for many years thereafter, and no evidence suggesting a possible link between any psychiatric disorder and a verified in-service stressor.  Therefore, the Board       finds that a VA examination is not warranted.  See 38 C.F.R. § 3.159(c); see        also McLendon, 20 Vet. App. at 84; Waters v. Shinseki, 601 F.3d 1274, 1278     (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition      is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Although the Veteran believes that a current psychiatric disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1377.  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current psychiatric disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a psychiatric disability is denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a left foot and/or toe disability is denied.

Service connection for a psychiatric disability is denied.  




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


